        Case 1:21-cr-00313-TJK Document 19 Filed 06/30/21 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                          DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

                   Plaintiff,
            v.
                                                      Case No. 21-cr-313 (TJK)
ANDREW JACKSON MORGAN,

                   Defendant.


                    MOTION TO WITHDRAW AS COUNSEL

      Undersigned counsel, Michael M.Neal, respectfully moves this Honorable

Court for an order allowing counsel to withdraw as attorney of record for Andrew

Jackson Morgan.

      On June 30, 2021, Assistant Federal Public Defender John P. Calhoun enter

his notice of appearance as counsel for Mr. Morgan.

      Accordingly, undersigned counsel moves this Court for permission to

withdraw as attorney for Mr. Morgan.

                                    Respectfully Submitted,

                                    Maureen Scott Franco
                                    Federal Public Defender


                                           /S/
                                    MICHAEL M. NEAL
                                    Assistant Federal Public Defender
                                    Western District of Texas
                                    Richard C. White Federal Building
                                    700 E. San Antonio, D-401
                                    El Paso, Texas 79901
                                    (915) 534-6525
                                    Attorney for Defendant
